State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 29, 2015                    519682
________________________________

In the Matter of KARRIE-ANN
   ZZ., Alleged to be a
   Neglected Child.

ATTORNEY FOR THE CHILD,                      MEMORANDUM AND ORDER
                    Respondent;

TAMMY ZZ.,
                    Appellant.
________________________________


Calendar Date:    September 17, 2015

Before:    Peters, P.J., McCarthy, Garry and Rose, JJ.

                              __________


      Robert Linville, Public Defender, Hudson (Jessica Howser of
counsel), for appellant.

      Michelle Rosien, Philmont, attorney for the child,
respondent.

                              __________


Rose, J.

      Appeal from an order of the Family Court of Columbia County
(Nichols, J.), entered August 12, 2014, which, in a proceeding
pursuant to Family Ct Act article 10, denied respondent's request
for return of the child.

      Respondent is the mother of a daughter born in 1999. In
November 2013, the child contacted police and reported that
respondent's live-in boyfriend, a convicted sex offender, had
inappropriately touched her. Although respondent was aware of
the child's allegations, she continued to allow the boyfriend to
live with her and the child for four days until he admitted to
                              -2-                519682

police that he had subjected the child to sexual contact. The
boyfriend was arrested, arraigned and remanded to jail, but
respondent posted bail for him the following day. Petitioner,
the attorney for the child, then made an emergency request to
have the child temporarily removed from respondent's home.
Pursuant to Family Ct Act § 1022, the court granted petitioner's
request, ordered the child placed with her maternal aunt and
further directed petitioner to file a neglect petition against
respondent (see Family Ct Act § 1032 [b]). Petitioner did so
and, thereafter, respondent requested the return of the child.
After a hearing pursuant to Family Ct Act § 1028, Family Court
denied her request and continued the child's temporary removal.
Respondent now appeals the temporary order.

      During the pendency of this appeal, the aunt filed a
petition seeking guardianship over the child. Family Court then
held a combined hearing on the aunt's petition and petitioner's
underlying neglect petition and entered a dispositional order in
January 2015 adjudicating the child to be neglected and
appointing the aunt as the child's guardian. Inasmuch as the
temporary removal order has been superceded by a final order of
fact-finding and disposition, respondent's appeal from the
temporary order is moot (see Matter of Mary YY. [Albert YY.], 98
AD3d 1198, 1198 [2012]; Matter of Gabriella UU. [Kelly VV.], 83
AD3d 1306, 1307 [2011]; Matter of Kiearah P., 46 AD3d 958, 959
[2007]). "Further, 'inasmuch as a temporary order [of removal]
is not a finding of wrongdoing, the exception to the mootness
doctrine does not apply'" (Matter of Brandon WW. [Kimberley WW.],
116 AD3d 1108, 1109 [2014], quoting Matter of Cali L., 61 AD3d
1131, 1133 [2009]).

     Peters, P.J., McCarthy and Garry, JJ., concur.
                              -3-                  519682
      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court